          Case 1:18-cv-09936-LGS Document 191 Filed 03/04/20 Page 1 of 2



UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK                                             03/04/2020

--------------------------------------------------------------X

JANE DOE, et al.,                                           :

                                            Plaintiffs,     :     18 Civ. 9936 (LGS)

                          -against-                         :

THE TRUMP CORPORATION, et al.,                              :          ORDER

                                            Defendants. :

------------------------------------------------------------- X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, on March 3, 2020, non-parties JMBP, LLC and Metro-Goldwyn-Mayer

Studios Inc. (the “MGM Non-parties”) requested that the Court order sealed the unredacted

versions of Plaintiffs’ Memorandum of Law in Support of Plaintiffs’ Motion to Compel

(“Motion”) (Dkt. No. 157), Exhibits C, D, F, and G of the Declaration of Alexander J. Rodney

(“Rodney Decl.”) (Dkt. No. 159-3, -4, -6, -7), the MGM Non-parties’ Opposition to Plaintiffs’

Motion to Compel (“Opposition”) (Dkt. No. 176), Exhibits 1, 3, 4, 6-8 of the Declaration of

Jessica Stebbins Bina (“Bina Decl.”) (Dkt. No. 174) and Plaintiffs’ Reply in Support of

Plaintiffs’ Motion to Compel (“Reply”) (Dkt. No. 184), as well as the entirety of Exhibits E, I,

and J of the Rodney Decl. (Dkt. No. 159-5, -9, -10), and that the Court order the redacted

versions of these materials be filed on the public docket. It is hereby

        ORDERED that the redaction requests are GRANTED. The redacted versions of the

aforementioned documents that have been filed on ECF are sufficient; the unredacted documents

shall remain under seal. Although “[t]he common law right of public access to judicial documents

is firmly rooted in our nation’s history,” this right is not absolute, and courts “must balance
          Case 1:18-cv-09936-LGS Document 191 Filed 03/04/20 Page 2 of 2



competing considerations against” the presumption of access. Lugosch v. Pyramid Co. of

Onondaga, 435 F.3d 110, 119–20 (2d Cir. 2006) (internal quotation marks omitted); see also

Nixon v. Warner Commc’ns., Inc., 435 U.S. 589, 599 (1978) (“[T]he decision as to access is one

best left to the sound discretion of the trial court, a discretion to be exercised in light of the

relevant facts and circumstances of the particular case.”). Here, “the presumption of access is

entitled only to modest weight, because the documents at issue were submitted in connection with

a motion to compel discovery, rather than a dispositive motion, and because resolution of that

discovery motion does not require the Court to analyze the merits of the parties' claims or

defenses.” Royal Park Investments SA/NV v. Deutsche Bank Nat'l Tr. Co., No. 14 Civ. 04394,

2016 WL 7188795, at *2 (S.D.N.Y. Dec. 7, 2016); accord Alexander Interactive, Inc. v. Adorama,

Inc., No. 12 Civ. 6608, 2014 WL 4346174, at *2 (S.D.N.Y. Sept. 2, 2014) (finding “the weight of

the presumption is not particularly great [because t]he documents are not to be submitted in

connection with a dispositive motion, but merely a motion to compel further discovery from a

party.”). Filing the above-referenced documents in redacted form is necessary to prevent the

unauthorized dissemination of third-party confidential business information, and sensitive

personal information. See United States v. Amodeo, 71 F.3d 1044, 1050 (2d Cir. 1995) (“[T]he

privacy interests of innocent third parties should weigh heavily in a court's balancing equation.”);

accord Louis Vuitton Malletier S.A. v. Sunny Merch. Corp., 97 F. Supp. 3d 485, 511 (S.D.N.Y.

2015).

         The parties are advised that the Court retains discretion as to whether to afford confidential

treatment to redacted information in Orders and Opinions.

         The Clerk of Court is respectfully requested to close the letter motion at Dkt. No. 187.

Dated: March 4, 2020
       New York, New York

                                                   2
